             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DEUTSCHE BANK NATIONAL                             §
TRUST COMPANY, AS TRUSTEE                          §
FOR AMERIQUEST MORTGAGE                            §
SECURITIES INC., ASSET-BACKED                      §
PASS-THROUGH CERTIFICATES,                         §
SERIES 2001-A,                                     §
                                                   §
      Plaintiff,                                   §     Civil Action No. 5:20-cv-1260
                                                   §
v.                                                 §
                                                   §
BENJAMIN ERIC GARZA, MARIA                         §
MUNOZ REYNA, BELLE M. REYNA,                       §
BARBARA REYNA READY, BARRY                         §
MUNOZ REYNA, AND BENJAMIN                          §
MUNOZ REYNA,                                       §
                                                   §
     Defendants.                                   §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Deutsche Bank National Trust Company, as Trustee for Ameriquest

Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2001-A (“Deutsche

Bank” or “Plaintiff”) and files this its Original Complaint against Benjamin Eric Garza, Maria

Munoz Reyna, Belle M. Reyna, Barbara Reyna Ready, Barry Munoz Reyna, and Benjamin

Munoz Reyna (“Defendants”), and would respectfully show the Court as follows:

                         I. PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff is a national association and trustee of a traditional trust. When a trustee

is the real party in interest to the suit, its citizenship—not the citizenship of the beneficiaries of

the trust—controls for purposes of diversity jurisdiction. Navarro Sav. Assoc. v. Lee, 446 U.S.

458, 464–66 (1980); Mfrs. and Traders Trust Co. v. HSBC Bank USA, N.A., 564 F.Supp.2d 261,

263 (S.D.N.Y. 2008). When the trustee has the power to sue or be sued in its own name (and


PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                   PAGE 1
            Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 2 of 10




does so), it is the real party in interest. Navarro, 446 U.S. at 464–66; Rivas v. U.S. Bank N.A.,

No. H-14-3246, 2015 U.S. Dist. LEXIS 74505 **3–4 (S.D. Tex. June 9, 2015). A national

banking association is considered a citizen of the state in which it is located. 28 U.S.C. § 1348.

Its location is determined by the state of its main office, as established in the bank’s articles of

association. Wachovia Bank, NA v. Schmidt, 546 U.S. 303, 318 (2006). Wilmington has its main

office in California. Therefore, Deutsche Bank is a citizen of California for diversity purposes.

       2.      Beverly R. Garza (“Decedent”) was an obligor under the Loan Agreement.

Decedent died on or about May 22, 2020. Upon information and belief, no probate is open for

her estate in the county where the subject property is located or the county where she died.

Accordingly, there is no executor or administrator to be made a party in this proceeding as the

personal representative of Decedent’s estate.

       3.      Defendant Benjamin Eric Garza is a citizen of Texas and surviving spouse of

Decedent. He may be served with process at his residence, 5915 Cliff Trail, San Antonio, Texas

78250, or at such other place as he may be found. Summons is requested.

       4.      Defendant Maria Munoz Reyna is a citizen of Texas and the mother of Decedent.

She may be served with process at her residence, 339 Surrells Avenue, San Antonio, Texas

78228, or at such other place as she may be found. Summons is requested.

       5.      Defendant Belle M. Reyna is a citizen of Texas and the sister of Decedent. She

may be served with process at her residence, 319 Surrells Avenue, San Antonio, Texas 78228, or

at such other place as she may be found. Summons is requested.

       6.      Defendant Barbara Reyna Ready is a citizen of Texas and the sister of Decedent.

She may be served with process at her residence, 218 Delores Avenue, San Antonio, Texas

78228, or at such other place as she may be found. Summons is requested.



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                  PAGE 2
              Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 3 of 10




       7.      Defendant Barry Munoz Reyna is a citizen of Texas and the brother of Decedent.

He may be served with process at his residence, 307 Revlon Drive, San Antonio, Texas 78228,

or at such other place as he may be found. Summons is requested.

       8.      Defendant Benjamin Munoz Reyna is a citizen of Texas and the brother of

Decedent. He may be served with process at his residence, 22235 Old Fossil Road, San Antonio,

Texas 78261, or at such other place as he may be found. Summons is requested.

       9.      This Court has jurisdiction over this dispute under 28 U.S.C. § 1332 because there

is complete diversity between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.00. Due to Defendants’ conduct, as alleged herein, Plaintiff has the right to foreclose

upon real property which secures a debt pursuant to a security instrument. In an action for

declaratory or injunctive relief, the amount in controversy for jurisdictional purposes is measured

by the “value of the right to be protected or the extent of the injury to be prevented.” Leininger v.

Leininger, 705 F.2d 727, 729 (5th Cir. 1983). If unable to foreclose on the Property, Plaintiff

stands to lose the value of the Property, plus any associated interest. Therefore, the value of the

Property determines the amount in controversy. See e.g., McDonald v. Deutsche Bank Nat. Trust

Co., 3:11-CV-2691-B, 2011 U.S. Dist. LEXIS 146040, 2011 WL 6396628 (N.D. Tex. Dec. 20,

2011) (holding that declaratory requests in foreclosure “call[] into question the right to the

property in its entirety and the amount in controversy is equal to the value of the property”).

According to the Bexar County Central Appraisal District Website, the Property involved in this

matter is valued at $133,815.00. Therefore, the amount in controversy is well in excess of

$75,000.00.

       10.     Additionally, attorney’s fees are included in the amount in controversy. See

Graham v. Henegar, 640 F.2d 732, 736 (5th Cir. 1981). Plaintiff estimates that attorney’s fees



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                  PAGE 3
              Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 4 of 10




will be in excess of $15,000.00 through trial.

        11.     Venue is proper in this district and division, the United States District Court for

the Western District of Texas, San Antonio Division, under 28 U.S.C. § 1391(b)(2) because the

real property that is the subject of this action is situated in this district and division.

                                     II. SUMMARY OF FACTS

        12.     On or about November 30, 2001, Decedent Beverly R. Garza (“Borrower”)

executed that certain Texas Home Equity Adjustable Rate Note (the “Note”) in the original

principal amount of $50,400.00 payable to Ameriquest Mortgage Company and bearing interest

at the rate of 11.990% per annum. A true and correct copy of the Note is attached hereto as

Exhibit A.

        13.     Concurrently with the Note, Borrower executed that certain Texas Home Equity

Security Instrument (the “Security Instrument” and together with the Note, the “Loan

Agreement”), as grantor, granting Ameriquest Mortgage Company. a security interest in certain

real property and improvements located in Bexar County, Texas, commonly known as 5915 Cliff

Trail, San Antonio, Texas 78250, and more particularly described as:

        LOT 159, BLOCK 12, GREAT NORTHWEST, UNIT 2, IN BEXAR COUNTY,
        TEXAS, ACCORDING TO PLAT RECORDED IN VOLUME 7900, PAGE 43-
        46, OF THE PLAT RECORDS OF BEXAR COUNTY, TEXAS.

(the “Property”). The Security Instrument was recorded in the Real Property Records for Bexar

County, Texas on December 18, 2001 under Document No. 20010222531. A true and correct

copy of the Security Instrument is attached hereto at Exhibit B.

        14.     The Loan Agreement was subsequently transferred from Citi Residential Lending

Inc., as Attorney-In-Fact for Ameriquest Mortgage Company to Deutsche Bank National Trust

Company, as Trustee for Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                       PAGE 4
             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 5 of 10




Certificates, Series 2001-A, as evidenced in that certain Corporate Assignment of Deed of Trust

(“Assignment”) executed on February 13, 2009 and recorded in the Real Property Records for

Bexar County, Texas under Document No. 20090026215. A true and correct copy of the

Assignment is attached hereto as Exhibit C.

       15.    Plaintiff is the current legal owner and holder of the Note endorsed in blank and

the mortgagee as that term is defined in section 51.0001(4) of the Texas Property Code.

       16.    Under the terms of the Loan Agreement, the Borrower is required to pay when

due the principal and interest on the debt evidenced by the Note, as well as any applicable

charges and fees due under the Note.

       17.    The Loan Agreement further provides that should the Borrower fail to make

payments on the Note as they became due and payable, or fail to comply with any or all of the

covenants and conditions of the Security Instrument, that the lender may enforce the Security

Instrument by selling the Property according to law and in accordance with the provisions set out

in the Loan Agreement.

       18.    On May 22, 2020, Decedent Beverly R. Garza passed away. No probate was ever

opened for her. In accordance with Texas Estates Code §§ 101.001(b) and 101.051, her heirs

acquired all of her interest in the Property immediately upon her death—subject to the Loan

Agreement debt owed to Plaintiff.

       19.    Though some, if not all, of the heirs have had the use, benefit, and enjoyment of

the Property, they have failed or refused to pay make payments on the Note and have failed to

comply with any and all the covenants and conditions of the Security Instrument.

       20.    The Loan Agreement is in default as of March 1, 2019. A Notice of Default

(“Notice of Default”) was served in accordance with the Loan Agreement and the Texas Property



PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                PAGE 5
             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 6 of 10




Code on April 17, 2019. A true and correct copy of the Notice of Default is attached hereto as

Exhibit D.

       21.     The default was not cured. A Notice of Acceleration of Loan Maturity (“Notice of

Acceleration”) was sent to the Decedent on July 22, 2019. A true and correct copy of the Notice

of Acceleration is attached hereto as Exhibit E.

       22.     In accordance with Federal Rule of Civil Procedure 9(c), all conditions precedent

have been performed or have occurred for Plaintiff to enforce its security interest against the

Property. Plaintiff brings this suit for declaratory judgment and foreclosure so it may enforce its

security interest in the Property.

                   III. CAUSE OF ACTION – STATUORTY PROBATE LIEN

       23.     The foregoing paragraphs are incorporated by reference for all purposes.

       24.     Plaintiff seeks a declaration from this Court that Plaintiff has a statutory probate

lien against the Property under the terms of the Loan Agreement and the following statutory

authority:

                   a. TEX. ESTATES CODE §§ 101.001(b) and 101.051(b)(1),
                      which state in pertinent part:

                       “ . . . the estate of a person who dies intestate vests
                       immediately in the person's heirs at law, subject to
                       the payment of, and is still liable for: the debts of the
                       decedent, except as exempted by law. . .”

                   b. TEXAS TITLE EXAMINATION STANDARDS § 11.10,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes;” and




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                 PAGE 6
             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 7 of 10




                   c. TEXAS TITLE EXAMINATION STANDARDS § 11.60,
                      which states in pertinent part:

                       “A decedent’s Property passes to his or her heirs at
                       law or devisees immediately upon death, subject in
                       each instance, except for exempt Property, to
                       payment of debts, including estate and inheritance
                       taxes . . . Property of a decedent passes subject to
                       unpaid debts and taxes of the estate.”

       25.      Through Plaintiff’s statutory probate lien, reserved in Texas Estates Code

§§ 101.001 and 101.151, Plaintiff has an enforceable and superior lien against the heirs’ interest

in the Property. Because of a material breach of the Loan Agreement, Plaintiff seeks to enforce

its statutory probate lien in the Property through foreclosure.

                 IV. CAUSE OF ACTION – DECLARATORY JUDGMENT

       26.      The foregoing paragraphs are incorporated by reference for all purposes.

       27.      Plaintiff requests a declaration from this Court that it is the owner and holder of

the Note and beneficiary of the Security Instrument. Plaintiff requests a further declaration from

this Court that, as owner and holder of the Note and beneficiary of the Security Instrument,

Plaintiff is a mortgagee as that term is defined under Texas Property Code section 51.0001(4),

and is authorized to enforce the power of sale in the Security Instrument through foreclosure of

the Property.

       28.      Plaintiff has been forced to hire the undersigned attorneys to seek a declaratory

judgment as a result of the heirs’ failure to comply with the Loan Agreement. Plaintiff is

therefore entitled to and seeks judgment against the heirs for its reasonable attorney’s fees in this

action, both through trial and in the event of a subsequent appeal, as provided by the Security

Instrument signed by Borrower.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                  PAGE 7
             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 8 of 10




                          V. CAUSE OF ACTION - FORECLOSURE

       29.     The foregoing paragraphs are incorporated by reference for all purposes.

       30.     Plaintiff asserts a cause of action for judicial foreclosure against Defendants.

Plaintiff has fully performed its obligations under the Loan Agreement, however, Defendants

have failed to make the payments for the Property required under the Note.

       31.     The Security Instrument permits Plaintiff to foreclose on the Property should

there be an event of default on the Note. Accordingly, Plaintiff seeks judgment in its favor and

an order allowing foreclosure in accordance with the Security Instrument and Texas Property

Code section 51.002, or alternatively, a judgment for judicial foreclosure.

       32.     Plaintiff has been forced to hire the undersigned attorneys to pursue this claim;

Plaintiff is therefore entitled to and seeks judgment against Defendants for its reasonable

attorney’s fees in this action, both through trial and in the event of a subsequent appeal, as

provided by the Loan Agreement. Plaintiff seeks an award of attorney’s fees as a further

obligation on the Note and not as a money judgment against Defendants, personally.

       33.     All conditions precedent have been performed or have occurred.

                                VI. TRESSPASS TO TRY TITLE

       34.     Concurrent with Plaintiff acquiring all of Defendants’ right, title and interest in

the Property by enforcement of Plaintiff’s statutory probate lien by non-judicial foreclosure,

public auction, or foreclosure under Texas Rule of Civil Procedure 309, Plaintiff seeks a

declaration and judgment under 28 U.S. Code § 2201, that Defendants are divested of all of their

right, title and interest in the Property and that all of Defendants’ right, title, and interest in the

Property are vested in Plaintiff.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                    PAGE 8
             Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 9 of 10




                                  VII. WRIT OF POSSESSION

       35.     If any person occupies or claims possession of the Property after transfer of all

right, title and interest in the Property by trustee’s or sheriff’s deed, Plaintiff requests a writ of

possession against Occupant in accordance with Texas Rule of Civil Procedure 310.

                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that upon final hearing,

that Defendants be cited to appear and answer, and the Court enter judgment granting:

       a.      a declaration that all of Decedents’ heirs-at-law have been made parties to this
               suit and are vested with all of Decedents’ right, title, and interest in the Property;

       b.      a declaration from this Court that, as owner and holder of the Note and
               beneficiary of the Security Instrument, Plaintiff is a mortgagee as that term is
               defined under Texas Property Code section 51.0001(4), and is authorized to
               enforce the power of sale in the Security Instrument through foreclosure of the
               Property;

       c.      a declaration that due to a breach of the Loan Agreement, Plaintiff’s statutory
               probate lien against the Property shall be enforced by a foreclosure or public
               auction; or alternatively, a judgment for judicial foreclosure; and that through the
               foreclosure or auction the Defendants are divested and Plaintiff is vested with all
               of the right, title, and interest to the Property;

       d.      a writ of possession against any Occupant of the Property who fails or refuses to
               leave the Property after foreclosure or auction;

       e.      attorneys’ fees and costs of suit, not as a personal judgment against the
               Defendants, but only as an additional debt secured by the Security Instrument;
               and

       f.      all other relief, in law and in equity, to which Plaintiff is entitled.




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                                      PAGE 9
          Case 5:20-cv-01260 Document 1 Filed 10/23/20 Page 10 of 10




                                       Respectfully submitted,

                                       By: /s/ Mark D. Cronenwett
                                          MARK D. CRONENWETT
                                          Texas Bar No. 00787303
                                          mcronenwett@mwzmlaw.com

                                           JONATHAN C. SMITH
                                           Texas Bar No. 24103940
                                           jsmith@mwzmlaw.com

                                         MACKIE WOLF ZIENTZ & MANN, P.C.
                                         14160 N. Dallas Parkway, Suite 900
                                         Dallas, Texas 75254
                                         214-635-2650 (Phone)
                                         214-635-2686 (Fax)

                                         ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT
MWZM: 19-000113-671                                                 PAGE 10
